DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-23 are pending.
Applicant’s election without traverse of Group I, claims 1-6 and species “heart organoid” in the reply filed on 04/14/2022 is acknowledged.
Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, and made final. Election was made without traverse in the reply filed on 04/14/2022.
Claim 1-6 are currently under examination.


Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  claims 2 and 6 recite in part “an Lif”.  The use of the indefinite article “an” implies that there are more than one LIF protein. However, LIF (leukemia inhibitory factor, also called interleukin 6 family cytokine) is a specific protein. Therefore, the indefinite article “an” creates ambiguity in the claim language. An amendment eliminating the indefinite article “an” as applied to LIF in claims 2 and 6 would be ameliorative. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (Biomaterials, 2017, on IDS 03/05/2020) in view of Shkumatov (PLOS ONE, 2014, on IDS 03/05/2020).
In regards to claim 1, Richards teaches a method of producing a heart organoid (Abstract, p112; Figure 1, p113). Richard teaches that to produce heart organoids, human induced pluripotent stem cell-derived cardiomyocytes (hiPSC-CMs) were cultured on gelatin-coated dishes (gelatin is comprised of collagen an ECM protein), and then after a monolayer formed, cells were detached and cultured in FGM-2 media to promote organoid fabrication (p120, Materials and methods, Cell culture). It should be noted that FGM-2 media contains hFGF-B.
While Richards prefers producing heart organoids from defined cell type, Richards nonetheless teaches that direct differentiation of human embryoid bodies (EBs) hold great promise for cardiac organoid production (Abstract, p112) and that EBs are a common approach for fabricating organs (p120, Conclusion, first paragraph).
Furthermore, Shkumatov teaches that EBs can be used to produce heart-like tissues (Conclusion, p9). More specifically, Shkumatov teaches that EBs were cultured on collagen gels (p2, Figure 2) and underwent cardiomyogenic differentiation (p5, Figure 5). Shkumatov also teaches that the method can be used for cell therapies, in vitro organogenesis, and toxicological assays (p9, column 1, second paragraph).
Therefore, a person of ordinary skill in the art would modify the method of Richards and derive heart organoids from embryoid cells specifically because the use of embryoid cells are common in the art, which would save costs and time, and because they are useful for developing new therapies for heart genesis. Furthermore, because the use of embryoid cells for generating organoids is pervasive and well-developed in the art, and Richards and Shkumatov are in the same technical field of developing cardiac organoid tissue it could be done with predictable results and a reasonable expectation of success.
	In regards to claim 6, Richards teaches that the cells were human induced pluripotent stem cell-derived cardiomyocytes (hiPSC-CMs) and developed into heart organoids (cellular masses) (p120, Materials and methods, Cell culture), and does not explicitly teach that cells were cultured with LIF. Likewise, Shkumatov does not explicitly teach that EBs (which are cellular masses) were cultured with LIF. Therefore, Richards, as suggested by Shkumatov, teaches a production method wherein the EB is a cell mass obtained by suspension culture of pluripotent stem cells in the absence of LIF.
Furthermore, as above, a person of ordinary skill in the art would be motivated to modify the method of Richards and derive heart organoids from embryoid bodies, specifically, because the use of embryoid bodies are common in the art, which would save costs and time, and because they are useful for developing new therapies for heart genesis. Furthermore, because the use of embryoid bodies for generating organoids is pervasive and well-developed in the art, and Richards and Shkumatov are in the same technical field of developing cardiac organoid tissue, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Richards and Shkumatov renders the invention unpatentable as claimed. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (Biomaterials, 2017, on IDS 03/05/2020) in view of Shkumatov (PLOS ONE, 2014, on IDS 03/05/2020) as applied to claims 1 and 6 above, and further in view of Rosenblatt-Velin (Journal of Clinical Investigation, 2005), Kadari (Stem Cell Reviews and Reports, 2015), and Wei (Journal of Cellular and Molecular Medicine, 2005).
In regards to claim 2, while Richards teaches that heart organoids were cultured in media containing an FGF (p120, Materials and methods, Cell culture), Richards does not explicitly teach that after the step of culturing in presence of FGF, culturing was continued in the presence of an FGF, a BMP, and LIF.
However, Rosenblatt-Velin teaches that FGF-2 controls the differentiation of undifferentiated precures to functional cardiomyocytes (Abstract, p1724). Specifically, Rosenblatt-Velin teaches that FGF-2 was added to cultures of FGF-2 knock-out cells (p1727, column 2, last paragraph). Additionally, Rosenblatt-Velin teaches that addition of FGF-2 induced the reappearance of cells that express markers for mature cardiac myocytes, and that spontaneously beating cells were observed (p1727, column 2, last paragraph). Furthermore, Rosenblatt-Velin that FGF knock-out cells, when not supplemented with FGF-2, failed to develop into functional cardiomyocytes and no spontaneously contracting cells were observed p1727, column 2, last paragraph).
While Richards teaches that heart organoids were cultured in media containing an FGF (p120, Materials and methods, Cell culture), in the event that Richards, as suggested by Shkumatov, does not explicitly teach that EBs were cultured in the presence of FGF after the initial step of culturing these embryoid bodes in FGF, a person of ordinary skill in the arts would be motivated to continue to culture EBs in media containing FGF because it would promote myocardial differentiation which is essential for differentiation of a heart organoid. Furthermore, because Richards teaches that FGF-2 is necessary for cardiomyocyte differentiation, and cells effectively differentiated into cardiomyocytes when supplemented with FGF-2, it could be done with predictable results and a reasonable expectation of success.
In regards to BMP, again, Richards, as suggested by Shkumatov, is silent on whether EBs were also cultured in the presence of BMP, after being cultured in the presence of FGF. While Rosenblatt-Velin teaches that BMPs are indicated in cardiogenesis (p1731m column 1, last paragraph), Rosenblatt-Velin also does not explicitly teach that BMP was added to cell culture. 
However, Kadari teaches that generation of cardiomyocytes requires modulation of BMP signaling (Abstract, p560). Specifically, Kadari teaches that cardiac differentiation was induced by adding BMP4 to induced pluripotent stem cells (iPSCs) in culture (p561, Materials and Methods, Human iPSC cultivation and subsequent cardiac generation). Kadari also teaches that cardiomyocytes were robustly obtained by the addition of BMP (Abstract, p560).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Richards, as suggested by Shkumatov, and culture EBs in the presence of BMP after the initial step of culturing these embryoid bodes in FGF because it would promote the differentiation of cardiomyocytes which are essential for the generation of heart organoids. Furthermore, because Kadari teaches that cardiomyocyte differentiation was robust, it could be done with predictable results and a reasonable expectation of success.
In regards to LIF, again, Richards, as suggested by Shkumatov, is silent on whether EBs were also cultured in the presence of LIF, after being cultured in the presence of FGF. Similarly, Rosenblatt-Velin and Kadari also do not explicitly teach a step of culturing cells with LIF. 
However, Wei teaches that if LIF is added to EBs after initial aggregation of EBs, then it promotes differentiation of cardiomyocytes (p812, column 2, middle paragraph). Wei also teaches that cardiomyogenesis from EBs can be enhanced by the addition of supplements to the culture (p807, Differentiation of mouse ES to cardiomyocytes (mES-CMs)).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Richards, as suggested by Shkumatov, and culture EBs in the presence of LIF after the initial step of culturing these embryoid bodes in FGF because culturing EBs in LIF, after initial aggregation, specifically, promotes the differentiation of cardiomyocytes which are essential for the generation of heart organoids. Furthermore, because Wei teaches that EBs cultured with LIF readily underwent cardiomyogenesis, it could be done with predictable results and a reasonable expectation of success.
Finally, a person of ordinary skill in the arts would be motivated to modify the method of Richards, as suggested by Shkumatov, and continue to culture EBs in the presence of an FGF, a BMP, and LIF together, because, as above, Wei teaches that cardiomyogenesis from EBs can be enhanced by the addition of supplements to the culture (p807, Differentiation of mouse ES to cardiomyocytes (mES-CMs)). Therefore, the addition of multiple supplements all known to promote cardiomyogenesis, would enhance cardiomyocyte differentiation, and therefore, heart organoid formation, in a more robust way than if added singularly. Furthermore, because Richards, Shkumatov, Rosenblatt-Velin, Kadari, and Wei are all in the same technical field of differentiating cardiac cells, and because they all teach that these cells can be differentiated by adding media supplements, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Richards, Shkumatov, Rosenblatt-Velin, Kadari, and Wei renders the invention unpatentable as claimed. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Biomaterials, 2017, on IDS 03/05/2020) in view of Shkumatov (PLOS ONE, 2014, on IDS 03/05/2020) as applied to claims 1 and 6 above, and further in view of Braam (Annals of the New York Academy of Sciences, 2010).
	In regards to claim 3, as above, while Richards, as suggested by Shkumatov teaches a method whereby an EB is cultured on the surface of a gel in the presence of an FGF protein, neither Richards nor Shkumatov explicitly teach that EBs were also cultured with a Rho-binding kinase inhibitor. 
	However, Braam teaches that rho-associated kinase (which is the same as Rho-binding kinase, and it also abbreviated as ROCK) inhibitor Y-27632 improved survival of embryonic stem-cell derived cardiomyocytes (Abstract, p52). More specifically, Bramm teaches that stem cell-derived cardiomyocytes form aggregates that require disassociation for follow-up experimental analyses and clinical applications, and that ROCK inhibition improved survivability for these cells (Abstract, p51).
	Therefore, a person of ordinary skill in the art would be motivated to add a ROCK inhibitor because it would promote survivability of cardiomyocytes leading to more organoids that could be used for other experiments or clinical applications, saving time and expenses for growing cells. Furthermore, because Bramm teaches that adding a ROCK-inhibitor increased survivability of cardiomyocytes and because Richards, Shkumatov, and Braam are in the same technical field of deriving cardiac cells, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Richard, Shkumatov, and Braam renders the invention unpatentable as claimed.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Biomaterials, 2017, on IDS 03/05/2020) in view of Shkumatov (PLOS ONE, 2014, on IDS 03/05/2020) as applied to claims 1 and 6 above, and further in view of Khademhosseini (Biomedical Microdevices, 2007) as evidenced by Simian (Journal of Cell Biology, 2017, published online 12/28/2016).

	In regards to claims 4-5, Richards teaches that cells were cultured on gelatin-coated dishes (which contains collagen) (p120, Materials and methods, Cell culture), but does not explicitly teach that the ECM constituent protein consisted of laminin or entactin. However, Khademhosseini teaches that for fabricating 3D cardiac organoids, cardiomyocytes were cultured on dishes coated with laminin (p150, column 1, first full paragraph). Furthermore, as evidenced by Simian, it is known in the art that researchers commonly generate organoids in laminin-rich gels (p32, column 1, second full paragraph, continuing to column 2, middle paragraph).
Furthermore, modifying the method of Richards, as suggested by Shkumatov, and using laminin as an ECM constituent protein in the surface gel would result in a surface gel containing neither a collagen nor proteoglycan, as laminins are a different protein family. 
	Therefore, a person of ordinary skill in the arts would be motivated to use laminin as an ECM constituent protein because Khaddemhosseini teaches that that culturing cells on laminin coated dishes promoted cardiac organoid formation, and following this direction would save time and expenses. Furthermore, because using laminin as an ECM constituent protein is well-known in the art, and demonstrated to be effective for culturing organoids, its use would save time and expenses and would lead to predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Richards, Shkumatov, Khademhosseini, and Simian renders the invention unpatentable as claimed.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632